Citation Nr: 1449350	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO. 12-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability, to include the issue of entitlement to a temporary total rating due to convalescence for surgery to repair a service connected left shoulder disability pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to September 1997, and on active duty for training (ACDUTRA) from May 1991 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

With respect to the Veteran's increased rating claim, upon review the Board notes a timely substantive appeal for this claim is not of record. The Veteran's statement indicating his desire to appeal the February 10, 2011 statement of the case was received on June 20, 2011, which is longer than 60 days after the issuance of the statement of the case and more than one year after the issuance of the September 11, 2009 rating decision. However, in issuing another statement of the case in April 2012 concerning the issue of entitlement to an increased rating, the RO appears to have accepted the June 2011 statement as a timely substantive appeal. As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim. See Percy v. Shinseki, 23 Vet. App. 37 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

However, the RO has not treated the Veteran's claim for an earlier effective date for the grant of service connection as being on appeal, and the Veteran has made no effort to pursue that claim either in writing or during his hearing. See id. Therefore, the Board finds it does not have jurisdiction over the Veteran's earlier effective date claim as a substantive appeal was not timely filed.

Further, the Veteran was denied a temporary total rating for left shoulder surgery in July 2014. The Veteran filed a new claim for a temporary total rating in August 2014 along with additional medical evidence concerning his convalescence. Reading the documents in a light most favorable to the Veteran, the Board finds that the August 2014 claim constitutes a substantive appeal from the July 2014 statement of the case, and has included the issue of entitlement to a temporary total rating as part of the Veteran's overall increased rating claim.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment. As such, the issue of TDIU is not raised by the record.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, following his hearing the Veteran submitted a new authorization form for the release of private medical records in February 2013, which the Veteran indicated pertained to his left shoulder. The Veteran also indicated additional VA treatment records were outstanding. There is no evidence in the claims file that VA has made any efforts to obtain the records identified by the Veteran. As the Veteran has indicated that these records are relevant to his claimed disabilities, the Board must remand the claim so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself.

Further, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his August 2012 hearing that his left shoulder disability had worsened since his February 2010 VA examination, and that he has had surgery since the examination as well. As there is an allegation of an increase in severity of the Veteran's left shoulder disability since his last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the disability. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain any and all medical records from the medical provider identified in the Veteran's February 2013 authorization form, to include from Dr. S. New authorization forms should be provided if necessary due to the passage of time.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant VA treatment records from August 2012 forward, to include from the Kansas City and Leavenworth VA Medical Centers.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development listed above to the extent possible, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to determine the current nature and severity of his service-connected left shoulder disability. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies should be performed, including range of motion testing and commentary as to painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.

The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology should be noted in the examination report.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



